Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered July 13, 2005, convicting him of petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation denied him due process and a fair trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Nieves, 2 AD3d 539, 540 [2003]). In any event, a review of the challenged comments reveals that they were either fair comment on the evidence adduced at trial or responsive to defense counsel’s summation (see People v McHarris, 297 AD2d 824, 825 [2002]; People v Cariola, 276 AD2d 800 [2000]). Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.